Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 08, 2021

The Court of Appeals hereby passes the following order:

A22E0009. TONY RACHED v. MCKENZIE RACHED.

      Upon consideration of the applicant’s emergency motion, the same is hereby
GRANTED. The applicant is granted an extension of time for the filing of the
application for discretionary appeal, which shall be due on October 25, 2021.
Pursuant to Court of Appeals Rule 31 (j), the respondent’s response is due within 10
days of the application being docketed.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/08/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.